Woodward, J.:
.The plaintiff was about fifteen, years and eight months of age when he entered the employ of the defendant, and was put at work *555operating a machine for the stamping of brass plates with numbers. He worked on this machine about one week, and was then put to work upon a similar machine óf larger capacity, and was finally put at work upon a still larger machine, where he worked all day Saturday and Tuesday. On Wednesday morning one of his hands was caught under the descending die, resulting in the loss of two of his fingers. The complaint alleges negligence on the part of the defendant in putting an immature boy at work upon this machine without giving him instructions as to the dangers to be apprehended from its operation, and the proof was directed toward this end. ■ It was developed on the trial that the boy had operated similar machines; that he had discovered for himself that the machine continued to operate so long as his foot was upon the lever used for throwing the machine into gear, and that the danger was of such an obvious character that it could not fail to have been as well known to a boy of usual intelligence as to the employer. There was nothing to show that the machine was not of the usual make, in a proper state of repair, entailing no dangers which were not entirely obvious to the most casual observer. Under such circumstances, there can be no liability on the part of the master, and the complaint was properly dismissed. (Crown v. Orr, 140 N. Y. 450.)
The judgment appealed from should be affirmed.
All concurred, except Jerks, J., not sitting.
Judgment affirmed, with costs.